Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 27, 2022 has been entered. Claims 1-15 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bijaoui (US 9,358,840) in view of Zhao et al. (US 2012/0132332).
Regarding claims 1, 2, Bijaoui discloses that, as illustrated in Figs. 1-5, a tread for a heavy truck tire, comprising:
an undertread layer (Fig. 2 or 3, item M3 (col 4, lines 15-21 and col. 4, lines 53-57)) that extends in a lateral direction of the tread;
Bijaoui discloses that, as illustrated in Fig. 5, the second material M2 (i.e., the first tread zone located at the shoulder areas of the tire) is configured for engaging a road and extends from an outer surface of the tread to an upper end of the undertread layer in a radial direction and engages the undertread layer, wherein materials making up the first tread zone are consistent from the outer surface of the tread to the upper end of the undertreat layer such that the first max tan (δ) is present at all points of the first tread zone from the outer surface of the tread to the upper end of the undertread layer;
wherein a second tread zone (Fig. 5, a tread area between the shoulder area and the crown area of the tire having the first material M1) is located next to the first tread zone in the lateral direction, wherein the second tread zone has a second max tan(δ) that is different than the first max tan (δ), wherein the second tread zone is configured for engaging the road and extends from the outer surface of the tread to the upper end of the undertread layer in the radial direction and engages the undertread layer, wherein materials making up the second tread zone are consistent from the outer surface of the tread to the upper end of the undertread layer such that the second max tan(δ) is present at all points of the second tread zone from the outer surface of the tread to the upper end of the undertread layer;
wherein a third tread zone (Fig. 5, a tread area sitting on the equator line of the tire (or a crown zone) having the first material M1)) is located next to the second tread zone in the lateral direction such that the second tread zone is located between the first and third tread zones in the lateral direction, wherein the third tread zone has a third max tan(δ), wherein the third tread zone is configured for engaging the road and extends from the outer surface of the tread to the upper end of the undertread layer in the radial direction and engages the undertread layer, wherein materials making up the third tread zone are consistent from the outer surface of the tread to the upper end of the undertread layer such that the third max tan(δ) is present at all points of the third tread zone from the outer surface of the tread to the upper end of the undertread layer.
However, Bijaoui does not disclose the third tread zone has a third max tan(δ) that is different than the second max tan(δ).
In the same field of endeavor, tire, Zhao discloses that, as illustrated in Figs. 1-5, a plurality of tread zones (e.g., as shown in Figs. 1, 4 and 5) that are located at different locations in a lateral direction of the tread, wherein a first tread zone (e.g., a block (majorly made of the inner layer 38) on the shoulder 22 as shown in Figs. 1 and 2 (one embodiment))) of the plurality of tread zones has a first max tan(δ), wherein the first tread zone is configured for engaging a road;
wherein a second tread zone (e.g., two blocks (items 32 and 34 as shown in Fig. 4 (one embodiment))) (made of the outer tread layer 36) next to the block on the shoulder 22) is located next to the first tread zone in the lateral direction, wherein the second tread zone has a second max tan(δ) that is different than the first max tan(δ), wherein the second tread zone is configured for engaging the road;
wherein a third tread zone (e.g., a block (made of the inner layer 38) siting on the equator line (C) of the tire as shown in Fig. 4) is located next to the second tread zone in the lateral direction such that the second tread zone is located between the first and third tread zones in the lateral direction, wherein the third tread zone has a third max tan(δ) that is different than the second max tan(δ), wherein the third tread zone is configured for engaging the road;
wherein the first max tan(δ), the second max tan(δ), and the third max tan(δ) are all within the range from 0.01 -0.30 (overlapping) including the range from 0.04-0.27 (overlapping) (related to claim 2) (as shown in Fig. 6 when temperature is around 60 ˚C (In the disclosure of Applicant, at a temperature of 60 ˚C, the loss factor tan(δ) is obtained ([0018] in PGPub 20200262244)); the inner tread layer 38 may be made of a first elastomeric compound, and the outer tread layer 36 may be made of a second elastomeric compound ([0023], lines 1-6)); 
wherein the third max tan(δ) is the same as the first max tan(δ) due to both are made of the outer tread layer 38 (i.e., the first elastomeric compound);
wherein the first max tan(δ) is at least 0.05 greater than the second max tan(δ) (as shown in Fig. 6);
wherein if the first max tan(δ) is greater than the second max tan(δ) then the third max tan(δ) is greater than the second max tan(δ), and wherein if the first max tan(δ) is less than the second max tan(δ) then the third max tan(δ) is less than the second max tan(δ).
Zhao individually teaches different embodiments/configurations of the tread of the pneumatic tire as shown in Figs. 1-5 ([0010] and [0011]). Each of these configurations/embodiments is utilized to improve traction, rolling resistance, and treadwear ([0007]). Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.
The claimed the third tread zone has a third max tan(δ) that is different than the second max tan(δ) is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, the suggestion to do with having different material in the third tread zone comes from Zhao itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bijaoui to incorporate the teachings of Zhao to provide that the third tread zone has a third max tan(δ) that is different than the second max tan(δ). Doing so would be possible to achieve desirable combinations of traction, rolling resistance, and treadwear characteristics throughout the useable life of the tire, as recognized by Zhao ([0006], [0007], [0008]).
Regarding claim 3, Zhao discloses the first max tan(δ) is 0.22 (close to 0.24), wherein the second max tan (δ) is 0.07, and wherein the third max tan(δ) is 0.22 (close to 0.24) (as shown in Fig. 6).  
Zhao discloses the claimed invention except for the first max tan(δ) and the third max tan(δ) are 0.24. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Zhao since the claimed ranges/value (0.24) and the prior art ranges/value (0.22) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the wear resistance and rolling resistance.
Regarding claim 4, Zhao discloses that, as illustrated in Fig. 1 (one embodiment), the first max tan(δ) is made of the second elastomeric compound 36 having a value of tan(δ) of 0.07 (as shown in Fig. 6) and the third max tan(δ) is made of the second elastomeric compound having a value of tan(δ) of 0.07 (as shown in Fig. 6). As illustrated in Fig. 3 (one embodiment), Zhao discloses that, the second max tan(δ) is made of the first elastomeric compound 38 having a value of tan(δ) of 0.22 (as shown in Fig. 6).
Zhao discloses the claimed invention except for the second max tan(δ) is 0.24. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Zhao since the claimed ranges/value (0.24) and the prior art ranges/value (0.22) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the wear resistance and rolling resistance.
Regarding claim 7, Zhao discloses that, as illustrated in Fig. 1, the first tread zone, the second tread zone, and the third tread zone each have a complex shear modulus for 25% strain (G*25) at 60 ˚C that are within 0.10 MPa of one another (due to each of them is made of the same second elastomeric compound 36 as shown in Fig. 1). 
Regarding claim 8, Zhao discloses that, the first max tan(δ) is 0.22 (close to 0.21) more than the second max tan (δ) which is 0.07 (as shown in Fig. 6). 
Zhao discloses the claimed invention except for the first max tan(δ) is not more than 0.21. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Zhao since the claimed ranges/value (0.21) and the prior art ranges/value (0.22) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to improve the wear resistance and rolling resistance.
	Regarding claim 9, Zhao discloses that, as illustrated from Figs. 1-3, the first tread zone (e.g., one block near the tread edge 20 (one embodiment)) is a sacrificial rib, wherein the sacrificial rib is located at a first tread edge (Fig. 1, item 20) of the tread in the lateral direction.  
Regarding claim 10, Zhao discloses that, as illustrated in Figs 1-2, the tread zone has a sacrificial rib that is located on a first tread edge (Fig. 1, item 20) of the tread in the lateral direction, wherein the first tread zone is adjacent the sacrificial rib such that the first tread zone is located between the sacrificial rib and the send tread zone in the lateral direction, wherein the sacrificial rib (made of the second elastomeric compound as shown in Figs. 2 and 6) has a sacrificial rib max tan(δ) that is that a same as the third max tan(δ).  
Regarding claim 11, Zhao discloses that, as illustrated in Figs. 1-5, the first tread zone is a first rib of the tire, wherein the second read zone is a second rib of the tire, and wherein the third tread zone is a third rib of the tire.
Regarding claim 13, Zhao discloses that, as illustrated in Fig. 1 (also see attached annotated Figure I), the tread has an undertread layer (as shown in Fig. 1 next to the edge 20 made of the first elastomeric compound 38; also see label of the undertread layer in attached annotated Figure I)) that is located below and engages the first tread zone, the second tread zone, and the third tread zone, wherein the undertread layer has an undertread max tan(δ) that is a same as the third max tan(δ). Here, it is noticed that the first tread zone, the second tread zone, and the third tread zone are made of the same material 36 in the embodiment disclosed in Fig. 1. 

    PNG
    media_image1.png
    479
    571
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Zhao)
Regarding claim 14, Zhao discloses that, as illustrated in Fig. 4, the tread has a rolling tread width (as shown in Fig. 4 from the edge 20 to 22 in the lateral direction) that extends along the lateral direction of the tread, wherein the first tread zone, the second tread zone, and the third tread zone are located in the rolling tread width (for example, the left side from the equator line C as shown in Fig. 4), wherein the tread has a series of the additional tread zones (as shown in Fig. 4, the right side from the equator line C) in the rolling tread width located next to one another in the lateral direction such that their max tan(δ) alternate in the lateral direction across the rolling tread width, wherein the max tan(δ) of the tread zones are either equal to the first max tan(δ) or the second max tan(δ).   
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bijaoui (US 9,358,840) and Zhao et al. (US 2012/0132332) as applied to claim 1 above, further in view of Ikuta (US 2018/0162165).
Regarding claims 5, 6, Zhao discloses that the first tread zone has a complex shear modulus for 25% strain (G*25) at 60 ˚C that is from 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (as shown in Table 2, 100% modulus of 1st elastomeric compound having 2.65 MPa; 25% strain modulus should be smaller than 2.65 MPa and will be in either 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (overlapping)), wherein the second tread zone has a complex shear modulus for 25% strain (G*25) at 60 ˚C that is from 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (as shown in Table 2, 100% modulus of 2nd elastomeric compound having 1.80 MPa; 25% strain modulus should be smaller than 1.80 MPa and will be in either 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (overlapping)), and wherein the third tread zone has a complex shear modulus for 25% strain (G*25) at  60 ˚C that is from 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (as shown in Table 2, 100% modulus of 1st elastomeric compound having 2.65 MPa; 25% strain modulus should be smaller than 2.65 MPa and will be in either 1.10 MPa to 2.30 MPa or 1.24 MPa to 2.29 MPa (overlapping)).
Further, in the same field of endeavor, pneumatic tire, Ikuta discloses that, the rubber compound in the tread section 1 (as shown in Fig. 1) has 25% modulus from 1.21 MPa to 1.44 MPa (see Examples 1 to 5 in Table 1) which is in 1.10 MPa to 2.30 MPa (overlapping) for either the first elastomeric compound or the second elastomeric compound. 
The claimed 25% modulus from1.10 MPa to 2.30 MPa for either the first elastomeric compound or the second elastomeric compound is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with 25% modulus of either the first elastomeric compound or the second elastomeric compound comes from Ikuta itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Ikuta to provide that the rubber compound in the tread section 1 has 25% modulus from 1.21 MPa to 1.44 MPa which is in 1.10 MPa to 2.30 MPa for either the first elastomeric compound or the second elastomeric compound. Doing so would be possible to reduce heat build-up in the tire, as recognized by Ikuta ([0006], [0007]).
Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bijaoui (US 9,358,840) and Zhao et al. (US 2012/0132332) as applied to claim 1 above, further in view of Young (US 3,326,261).
Regarding claims 12 and 15, Zhao does not specifically disclose that the first tread zone engages the second tread zone, and wherein the second tread zone engages the third tread zone, and wherein the tread is a slick. In the same field of endeavor, tire, Young discloses that, as illustrated in Fig. 1-2, after there has been substantial wear on the tread of the tire, the first tread zone engages the second tread zone, and wherein the second tread zone engages the third tread zone, and wherein the tread is a slick ready for retread (related to claim 15) (as shown in Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Young to provide the first tread zone engages the second tread zone, and wherein the second tread zone engages the third tread zone, and wherein the tread is a slick. Doing so would be possible to retread the worn tire more economically, as recognized by Young (col. 1, lines 47-62).
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 that Zhao et al. does not disclose this structure of claim 1, in fact teaches against the structure of claim 1, and it would not have been obvious for one having ordinary skill in the art to modify Zhao to achieve the structure of claim 1 because Zhao teaches a completely opposite direction from claim 1, it is not persuasive to the extent it applies to the current rejection. In general, Zhao discloses that, in one embodiment, the structure of the first tread zone, the second tread zone, and the third tread zone above the undertread layer as shown Fig. 1 (also see attached annotated Figure I). In this embodiment, the same material is made of the first tread zone, the second tread zone, and the third tread zone. Zhao discloses that, as illustrated in Figs. 2-5, two different materials (i.e., for example, items 36 and 38 in Fig. 4) are used to make the first tread zone, the second tread zone, and the third tread zone in different embodiments.
Zhao individually teaches different embodiments/configurations of the tread of the pneumatic tire as shown in Figs. 1-5 ([0010] and [0011]). Each of these configurations/embodiments is utilized to improve traction, rolling resistance, and treadwear ([0007]). Combining each of these embodiments into one configuration logically flows from their having been individually taught in the prior art as being known for achieving the same purpose.      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742